DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “(a) the ordinal decision-tree classifier has a plurality of levels, at each level each node is connected to a plurality of child nodes, if any, via respective edges, each edge of the edges connecting a given node to its respective child node and representing a respective distinct value or range of values of a splitting attribute; (b) the splitting attribute is selected taking into account the ordinality of the classes of the ordinal class variable: and (c) each node represents a probability distribution of the classes of the ordinal class variable within a respective node data set, being a respective subset of the node data set of a parent node thereof, if any, wherein the subset is selected in accordance with the splitting attribute value or range of values of the parent node; and classify an input record to a given class of the classes using the ordinal decision-tree classifier”, as recited.
Therefore, in light of the applicant’s arguments of record and prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


January 28, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662